Judge Owsley
delivered the opinion of the court.
This suit was brought by Kenny, in the court below, for the purpose of recovering damages for a false imprisonment.
The imprisonment complained of appears, from the evidence, to have been had under a ca. sa. sued out in *346the name of Samuel Billing, but as the ca.sa. is shewn id have been since, in consequence of its having issued in the name of a dead man, set aside, the action of trespass-brought by Kenriy for the false imprisonment, was no doubt properly conceived.
If a new trial be moved for because of excessive damages, and the motion overruled, the courtwill not reverse the judgmentun-iess the damages are flagrantly. excessive. '
Pope for appellant, Bibb for appellee.
And although Webber may not have directed the ca.sa. to issue, yet as it appears to have issued for his benefit, and!at t'hd instance of his counsel, we are of opinion that the court below, upon it being proven that Webber approved of the arrest, decreed correctly in supposing him to be liable to the action, and that it properly refused to instruct the jury otherwise'.
And with respect to the damages given by the jury, although they are higher than we, as jurors, might have been disposed, under the circumstances of the case, to have given, yet they are not so flagrantly outrageous as to authorise us, contrary to the opinion of the court below, to award a new trial.
The judgment must be affirmed with cost and damages.